DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,949,922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims are allowed over prior art substantially with the same rationale in the parent application 15/199,131 (now U.S. Patent No. 10,949,922). Please refer to the prosecution history of the ‘131 application.  In particular, the applicant’s remarks and arguments dated 12/20/2019, pgs. 12-13 with respect to claims 10, 12 and 14-18 which distinguish the instant claimed invention from the closest prior art reference(s) listed below.
Finlow-Bates et al., US Patent. Application Pub. No. 20160086175; and
Nakamoto, S., “Bitcoin: A peer-to-peer electronic cash system,” October 31, 2008.
BITCOIN, ECONOMICS: “The tech of bitcoin,” February 27, 2014, Retrieved from the Internet: http://www.goodmath.org/blog/2014/02/27/the-tech-of-bitcoin/ 

None of the prior art references individually, or in combination teach the limitation inter alia:
	determine, based on the received transaction data, a network utilization of the virtual currency network indicative of a transaction processing time for each of the plurality of transactions, wherein an increase in the network utilization is indicative of an increase in the transaction processing time and a reduction in a capacity of the virtual currency network to process transactions and a decrease in the network utilization is indicative of a decrease in the transaction processing time and an increase in the capacity of the virtual currency network to process transactions.

The examiner incorporates the applicant’s remarks by reference as reasons for allowance.

35 U.S.C 101 subject eligibility: 
Claims are deemed eligible substantially using the same rationale as indicated in the parent application 15/199,131 (now U.S. Patent No. 10,949,922). (see Applicant’s remarks (10/13/2020) in the ‘131 application). In particular, the claimed invention integrates the abstract idea into a practical application.

For these reasons, the claims are allowable over prior art and are deemed statutory under 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691